 1   TIMOTHY M. COLLIER, STATE BAR NO. 030431
     LAW OFFICE OF TIMOTHY M. COLLIER, PLLC
 2   3295 North Drinkwater Blvd., Suite 9
 3   Scottsdale, Arizona 85251
     Tel. (480) 855-1842
 4
     Fax (480) 718-8759
 5   timothy.collier@tmcollierlaw.com
 6   Attorney for Plaintiff
 7                         IN THE UNITED STATES DISTRICT COURT
 8
                            IN AND FOR THE DISTRICT OF ARIZONA
 9
10
      CHAD LANDAU, an individual and on              Chapter 11 Proceeding
11    behalf of BRIDGE ENTERTAINMENT,
12    LLC, an Arizona limited liability              Case No. 2:20-bk-04622-DPC
      company; BKN INVESTMENTS, LLC,                          2:20-bk-06897-DPC
13    an Arizona limited liability company;                   2:20-bk-06955-DPC
14    BKN REAL ESTATE, LLC, an Arizona
      limited liability company; CS                          (Jointly administered)
15    CHANDLER REAL ESTATE, LLC, an
16
      Arizona limited liability company;
      DIEGO POPS, LLC, an Arizona limited            No. 2:20-ap-00169-BKM
17    liability company; DIEGO POPS
      HOLDINGS, LLC, an Arizona limited
18                                                    PLAINTIFF JOHN MOON’S
      liability company; and SCOTTSDALE
19    ROAD RESTAURANT, LLC, an Arizona                     RESPONSE TO
      limited liability company; JOHN MOON,           DEFENDANTS’ MOTION TO
20                                                           REMAND
      an individual; EDUARDO ESCOBAR, an
21    individual; D2W, LLC, an Arizona
      limited liability company; KAREN
22
      DORIS, LLC, an Arizona limited liability
23    company,
24
                     Plaintiffs,

25             vs.
26
      RYAN and CAITLIN JOCQUE, husband
27    and wife.
28                    Defendants.



     Case 2:20-ap-00169-DPC        Doc 9 Filed 07/31/20 Entered 07/31/20 15:31:20     Desc
                                   Main Document   Page 1 of 18
 1          COMES NOW, Plaintiff John Moon (“Moon”), by and through counsel hereby responds
 2
     to Defendants Ryan and Caitlyn Jocque’s (“Defendants”) Motion to Remand (“Motion”)
 3
     brought pursuant to 29 U.S.C. §1452 and Bankruptcy Rule 9027, to remand this Adversary
 4
     Proceeding to the Maricopa County Superior Court. Moon’s Response to Defendant’s Motion
 5
 6   to Remand (“Response”) is based on the following Memorandum of Points and Authorities.
 7                       MEMORANDUM OF POINTS AND AUTHORITIES
 8
                                                   FACTS
 9
            Defendants seek remand of this entire Adversary Proceeding as to all Plaintiffs.
10
     However, Plaintiffs Chad Landau (“Landau”) and Karen Doris, LLC (“KD”) (collectively
11
12   referred to as “Debtors”) are Debtors in this Court whom both have derivative claims as alleged

13   in the Arizona Superior Court of Maricopa County (the “Superior Court”), Case No. CV2018-
14   007262 (the “Removed Case”). Derivative claims are commonly held to be a part of the
15
     debtor’s estate. Of the seventeen (17) counts alleged in Plaintiffs’ Complaint filed in the
16
     Removed Case on May 8, 2018 (“Complaint”), Defendants only allege “four [counts] (Counts
17
18   10, 11, 14 and 15) do not involve any of the Debtors at all… and that “[t]hese are not derivative

19   claims.” (Dkt. 7, at p. 4). Although Moon is not a debtor, any claim he joins Debtors in the
20   Removed Case that is derivative is still likely the part of the Debtors’ estate effectively requiring
21
     Moon to join these claims in the Adversary Proceeding, which is why he filed the Notice of
22
     Removal. Additionally, Moon does not agree with Defendants’ argument as to which claims
23
     may be derivative or not, but in the event the claims may not be derivative in nature, those
24
25   alleged non-derivative claims are so intertwined and have a deeply seeded relationship with the
26   Debtors’ claims, they also must remain.
27          The Complaint alleges that the action brought by the named Plaintiffs in the Removed
28
     Case is “on behalf of the Business Entities.” (Dkt. 7.1, at ¶ 17). The Business Entities are


     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                  -2-   Entered 07/31/20 15:31:20            Desc
                                  Main Document    Page 2 of 18
 1   defined as Scottsdale Road Restaurant, LLC (“SRR”), Bridge Entertainment, LLC (“Bridge
 2
     Entertainment”), BKN Investments, LLC (“BKN Investments”) BKN Real Estate, LLC (“BKN
 3
     Real Estate”), CS Chandler Real Estate, LLC (“CSCRE”), Diego Pops, LLC (“Diego Pops”),
 4
     and Diego Pop Holdings, LLC (“DP Holdings”). (Dkt. 7.1 at ¶ 12). The Complaint further
 5
 6   alleges that the action is brought pursuant to A.R.S. § 29-831, and the requirements therein have
 7   been met. (Dkt. 7.1, at ¶¶ 17-8). Nowhere in the Complaint does it contain that only certain
 8
     counts are derivative.
 9
            As far as Defendants’ argument that Counts, 10, 11, 14 and 15 do not involve any of the
10
     Debtors at all, that is incorrect. Counts 10 and 11 involved a buyout of Moon’s membership
11
12   interest, which as shown below, is related to Count 12. Counts 14 and 15 are brought on behalf

13   of BKN Investments and BKN Real Estate, respectively. KD, at all relevant times, had a fifty
14   percent interest (50%) in both BKN Investments and BKN Real Estate.      (Dkt. 7.1, at ¶¶ 22-3).
15
            A.     Description of Claims Involving Moon
16
            Counts 3, 4, & 5 of the Complaint all involve a single transaction and the subsequent
17
18   characterization of the transaction regarding CSCRE. The claims are for Breach of Contract,

19   Breach of Fiduciary Duty and Common Law Fraud, respectively.          Plaintiffs in these Counts
20   include Landau and Moon, and allege that a $370,000.00 contribution made by Moon to
21
     CSCRE was in consideration for a forty percent (40%) interest in CSCRE, to be split evenly
22
     between Landau and Moon, each having twenty percent (20%). Plaintiffs in these Counts have
23
     further alleged that Defendants recharacterized that contribution as a loan and paid a small
24
25   portion back without the consent of the requisite number of managers. (Dkt. 7.1, at ¶¶ 243-262).
26          Counts 6 & 7 of the Complaint involve several but essentially similar transactions
27   regarding Bridge Entertainment. The claims are for Breach of Fiduciary Duty and Common
28
     Law Fraud, respectively, and involve Debtors. Plaintiffs in these Counts allege Defendants


     Case 2:20-ap-00169-DPC      Doc 9 Filed 07/31/20
                                                 -3-   Entered 07/31/20 15:31:20         Desc
                                 Main Document    Page 3 of 18
 1   overstated the build out for Montauk Restaurant, charging Bridge Entertainment for costs
 2
     belonging to CSCRE, exchanging debt for membership interests without authorization,
 3
     converting Defendants’ capital contributions to loans, assuming loans of other entities, again
 4
     without authorization, and otherwise misrepresenting distributions, payroll payments, tax
 5
 6   returns, and membership interests. (Dkt. 7.1, at ¶¶ 263-277).
 7          Counts 8, 9, & 12 of the Complaint involve transactions having to do with Diego Pops,
 8
     some identical to the Count 8 allegations and being part of the Count 9 & 12 allegations. The
 9
     claims are for Breach of the Operating Agreement, Breach of Fiduciary Duty, and Common Law
10
     Fraud, respectively, and involve Debtors in Counts 8 & 12, and Landau in Count 9. Plaintiffs
11
12   in these Counts allege Defendants acted without required consent to make buy out payments,

13   incurred debt, and issued ownership interest, as well as representing the build out for Diego
14   Pops to be far greater than the actual cost, recharacterizing capital contributions as loans, further
15
     encumbering the business, and failing to disclose books and records. (Dkt. 7.1, at ¶¶ 278-287 &
16
     303-312).
17
18          Counts 10 & 11 of the Complaint involve the buyout of Moon’s interest in Diego Pops.

19   Moon’s claims are for Breach of Fiduciary Duty and Common Law Fraud respectively. These
20   are the only Counts Moon brings solely without either of the Debtors. However, these claims
21
     would likely affect the outcome of Counts 8, 9, & 12 of the Complaint which include Debtors.
22
     (Dkt. 7.1, at ¶¶ 288-302).
23
            Counts 16 of the Complaint, alleged with Debtors and against Defendants, is for
24
25   Fraudulent Schemes and Artifices, pursuant to A.R.S. § 13-2310. Plaintiffs in this Count allege
26   Defendants purposely limited access to financial and management information of the Business
27   Entities, asked non-parties to participate in limiting the access by changing logins and
28
     passwords, and maintaining secret bank accounts. (Dkt. 7.1, at ¶¶ 343-347).


     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                  -4-   Entered 07/31/20 15:31:20            Desc
                                  Main Document    Page 4 of 18
 1            Count 17 of the Complaint, alleged with Debtors and against Defendants, is for Pattern of
 2
     Unlawful Activity pursuant to A.R.S. § 13-2314.04. Plaintiffs in this Count allege almost, if
 3
     not, all the allegations in the preceding 16 Counts, including but not limited to, the plethora of
 4
     misrepresentations made by Defendants, mischaracterizations of capital contributions,
 5
 6   recharacterization of capital contributions to loans, failing to provide accounting upon proper
 7   request, purposely overstating the costs of buildouts, and acting without the required authorized
 8
     consent needed. (Dkt. 7.1, at ¶¶ 348-355).
 9
              As this Court can see, Moons claims against Defendants are brought and joined with
10
     Debtors, or are so closely related to Debtors claims, the only venue available for Moon to
11
12   continue prosecuting these claims is in this Court. As seen below, Debtors’ claims cannot be

13   remanded, and although Defendants do not request the separation of certain claims to be
14   remanded, if that were to actually occur, all Debtors’ claims would be subject to the automatic
15
     stay on remand, effectively staying Moon’s claims as well due to his claims are joined with
16
     Debtors, or his claims having a direct relationship to Debtors’ claims. As such, Moon requests
17
18   this Court deny Defendants’ Motion.

19                                       LAW AND ARGUMENT
20            A.    The Relationship
21
              An action is related to bankruptcy if the outcome could alter the debtor's rights,
22
     liabilities, options or freedom of action (either positively or negatively) and which in any way
23
     impacts upon the handling and administration of the bankrupt estate. In re Mortgages Ltd., 399
24
25   B.R. 673, 676 (Bankr. Ariz. 2008) (citing . Pacor Inc. v. Higgins, 743 F.2d 984, 994 (3rd Cir.
26   1984).
27                  The Ninth Circuit has specifically held that "Under Pacor, federal
                    jurisdiction exists pursuant to section 1334(b) when resolution of
28



     Case 2:20-ap-00169-DPC        Doc 9 Filed 07/31/20
                                                   -5-   Entered 07/31/20 15:31:20        Desc
                                   Main Document    Page 5 of 18
 1                 nondebtor litigation may directly affect the estate's obligation to
                   creditors whose claims are currently before the bankruptcy court."
 2
     In re Mortgages Ltd., at 676-7 (Bankr. Ariz. 2008) (Citations omitted). Here, the litigation
 3
     involves the Debtors and nondebtors which not only affects the Debtor’s bankruptcy estate, but
 4
 5   also the Debtors’ obligation to the creditors, including Moon.

 6          As far as the relationship of the Plaintiffs to the Debtor’s estate, there are many. As
 7   mentioned above even Counts 10 & 11, which are the only Counts in which Moon is the sole
 8
     Plaintiff, would likely affect the outcome of Counts 8, 9, & 12 of the Complaint which include
 9
     Debtors. Counts 10 & 11 of the Complaint, in substance, deal with the buyout of Moon’s
10
11   interest in Diego Pops which Moon alleges Defendants falsely represented the financial state of

12   Diego Pops to get him to sell his interest at a much lower value. In Count 8 of the Complaint,
13   Plaintiffs allege loans taken out and membership interests recharacterized, specifically Moon’s
14
     interest, all of which was likely used to misrepresent the value of Diego Pops as alleged in
15
     Counts 10 & 11 of the Complaint. A question of fact exists as to whether there were any actual
16
     loans or whether Moon had an interest in Diego Pops. The resolution of just those two (2)
17
18   questions will affect the outcome of Counts 8, 9, 10, 11, & 12, and therefore the Debtor’s estate,
19   and Debtors’ obligations to their creditors.
20          Moon provides the above example of how Counts 10 & 11 of the Complaint, would
21
     likely affect the outcome of Counts 8, 9, & 12 because even Moon’s sole counts are deeply
22
     seeded, and having a close relationship to other Debtors’ claims. Moon’s remaining claims are
23
24   all in conjunction with one or both Debtors. Those Counts are all plead as derivative, but even

25   taking Defendants argument that some may not be derivative, are brought jointly with Debtors.
26   The outcome of those Counts brought by Moon with one or both Debtors are not just related but
27
     one in the same, having only one outcome for those respective Plaintiffs.         That outcome,
28



     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                  -6-   Entered 07/31/20 15:31:20         Desc
                                  Main Document    Page 6 of 18
 1   positive or negative, will certainly affect the Debtors’ estate and the obligation to Debtors’
 2
     creditors.
 3
            B.     This Matter Was Properly Removed
 4
            Defendants argue that Moon did not properly remove the Removed Case to this Court,
 5
 6   because the contents of the Notice of the Removal fall short of the statutory requirements. (Dkt.
 7   7, at p. 6). Pursuant to Bankruptcy Rule 9027 Moon’s Notice of Removal shall contain “a short
 8
     and plain statement of the facts which entitle the party filing the notice to remove.” Although,
 9
     there are additional requirements as to the contents of a notice of removal under Bankruptcy
10
     Rule 9027, Defendants have not alleged Moon did not meet those requirements.
11
12          The contents of the Notice of Removal satisfy the requirements under Bankruptcy Rule

13   9027. Moon states this Court has jurisdiction of the Removed Case pursuant to 28 U.S.C. §
14   1334(b) and therefore 28 U.S.C. § 1452(a). (Dkt. 1, at p. 1). Although no longer required after
15
     the 2016 Amendment to Bankruptcy Rule 9027, Moon explains further that the Removed Case
16
     is a core proceeding within the meaning of 28 U.S.C. § 157(b), and a short plain statement of all
17
18   claims in the Complaint. (Dkt. 1, at pp. 2-3). See In re Mortgages Ltd., at 679 (“determination

19   of the core nature becomes appropriate only after existence of bankruptcy jurisdiction has been
20   determined.”). Further fulfilling the requirements of Bankruptcy Rule 9027, Moon submitted
21
     the entire record from the Removed Case, including the Complaint, which Moon specifically
22
     references in his explanation as to why removal is appropriate. (Id.)
23
            Bankruptcy Rule 9027 does not require a lengthy dissertation of the facts of the Removed
24
25   Case, such as in the Complaint, in the Notice of Removal, only a “short plain statement.” Likely
26   because the additional requirement under Bankruptcy Rule 9027 require a notice of removal be
27   “be accompanied by a copy of all process and pleadings” which already contains a lengthy
28
     dissertation of the allegations against Defendants.


     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                  -7-   Entered 07/31/20 15:31:20        Desc
                                  Main Document    Page 7 of 18
 1          In the end, if this Court were to find some deficiency with Moon’s Notice of Removal, he
 2
     will happily amend the same at this Court’s direction and lave to do so. However, the Notice of
 3
     Removal specifically states the basis for this Court’s jurisdiction, contains a short plain
 4
     statement as to why, and further accompanied by the entire record of the Removed Case,
 5
 6   fulfilling the requirements of Bankruptcy Rule 9027.
 7          C.     A Derivative Action is Property of the Debtors’ Estate.
 8
            11 U.S. Code § 362(a)(3) prohibits any act “to exercise control over the property of the
 9
     estate.” In re Gen. Dev. Corp., 179 B.R. 335, 338 (S.D. Fla. 1995) (internal citations omitted)
10
     (“The bankruptcy trustee…is vested with title to all assets of the estate and becomes the estate’s
11
12   legal representative.”); In re Polis, 217 F.3d 899, 902 (7th Cir. 2000) (internal citations omitted)

13   (legal claims that arise pre-petition are “already ‘property’ of the debtor and hence of the
14   debtor’s estate in bankruptcy”). Defendants may argue the stay is to clams only asserted against
15
     Debtors. However, it makes no difference whether those claims are brought on behalf of
16
     Debtors or against Debtors.     Unlike 11 U.S. Code § 362(a)(1), which automatically stays
17
18   proceedings only if they are “against the debtor,” 11 U.S. Code § 362(a)(3) contains no such

19   restriction. To the contrary, it imposes—without qualification—a stay of “any act to obtain
20   possession of property of the estate or of property from the estate or to exercise control over
21
     property of the estate.” 11 U.S.C. § 362(a)(3). By its own terms, the statute applies equally to
22
     any act exercising control over estate property, regardless of whether it is against or on behalf of
23
     the debtor.
24
25          When claims are asserted on a company’s behalf, as Debtors have here, Courts have
26   repeatedly and routinely confirmed that derivative litigation claims are property of a debtor’s
27   estate, and are thus stayed under 11 U.S.C. § 362(a)(3). In re At Home Corp., 154 Fed Appx.
28
     666, 668 (9th Cir. 2005) (“A bankruptcy court may enjoin a derivative claim brought by


     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                  -8-   Entered 07/31/20 15:31:20           Desc
                                  Main Document    Page 8 of 18
 1   shareholders because the claim is property of the bankruptcy estate.”) (citing 11 U.S.C. §
 2
     362(a)(3); In re Folks, 211 B.R. 378, 384 (B.A.P. 9th Cir. 1997)) (“[A]ny derivative claims
 3
     belong to the Debtor’s estate and only the Debtor can assert them.”) (rev'd on other grounds by
 4
     Ahcom, Ltd. v. Smeding, 623 F.3d 1248 (9th Cir. 2010)); In re RNI Wind Down Corp., 348 B.R.
 5
 6   286, 293 (Bankr. D. Del. 2006) (internal citations omitted) (section 362(a)(3) stayed derivative
 7   claims because “upon the filing of a bankruptcy petition . . . any claims for injury to the debtor
 8
     from actionable wrongs committed by the debtor’s officers and director become property of the
 9
     estate under 11 U.S.C. § 541”).
10
            Moon is not a debtor, but it is important to understand that Defendants’ Motion request
11
12   this Court to remand the entire Removed Case, which is not possible. As explained above, any

13   of the counts in the Complaint which are derivative – which the Complaint makes no distinction
14   as to which are but alleges all counts are on behalf of the Business Entities – and Moon joins,
15
     are literally inseparable. As to Counts 10 & 11 of the Complaint, which Defendants claim are
16
     not derivative and brought solely in Moon’s individual capacity, will likely affect the outcome
17
18   of Counts 8, 9, & 12 because even these counts are deeply seeded, and having a close

19   relationship to other Debtors’ claims.
20
                   1.     If Remanded All Derivative Claims Would Be Subject to the Automatic
21                        Stay.
22          Again, when claims are asserted on a company’s behalf, as Debtors have here, Courts
23
     have repeatedly and routinely confirmed that derivative litigation claims are property of a
24
     debtor’s estate, and are thus stayed under 11 U.S.C. § 362(a)(3). In re At Home Corp., supra. If
25
     the Removed Case is remanded, the automatic stay will be in place. Based on the derivative
26
27   nature of the claims, and/or the entangled relationship of what may be considered Moon’s sole
28   claims, even if the automatic stay would be in effect as to Debtors only, any Superior Court



     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                  -9-   Entered 07/31/20 15:31:20         Desc
                                  Main Document    Page 9 of 18
 1   ruling, order, or final adjudication will almost certainly affect the Debtors’ estate. If nothing
 2
     else, having the same claims in two (2) separate forums will cause duplicative litigation,
 3
     possibly having contradictory outcomes, and may affect the rights of other creditors.
 4
            Debtors’ claims in the Removed Case are derivative, in which Moon joins as a Plaintiff.
 5
 6   Derivative actions are clearly property of the Debtors’ estate. As such, the Removed Case
 7   cannot be remanded as to Debtors. Due to the inseparable nature of the claims, that Moon joins
 8
     with Debtors against Defendants, remand is not possible without affecting the rights of the
 9
     Debtors’ and Debtors’ obligations to their creditors, including Moon.
10
            E.     Equitable Remand is NOT Appropriate
11
12          Defendants finally request equitable remand pursuant to 28 U.S.C. §1452(b). (Dkt. 7, at

13   p. 7) (citing In re Cedar Funding, Inc., 419 B.R. 807, 820-821 and n.18 (9th Cir. BAP 2009)
14   (citing In re Enron Corp., 296 B.R. 505, 508 n.2 (C.D. Cal. 2003)). Moon does not dispute this
15
     Court’s discretion to remand on equitable grounds, but asserts the factors listed in Defendants’
16
     Motion actually support the Adversary Proceeding remain in this Court’s jurisdiction.
17
18          It should also be noted that in In re Cedar Funding the Court found no grounds to

19   exercise its’ discretion to remand because “the matter is core is a significant factor weighing in
20   favor of adjudicating the dispute in the bankruptcy court.” In re Cedar Funding, Inc., at 821.
21
     Although In re Cedar Funding, Inc. is prior to the 2016 Amendment of Bankruptcy Rule 9027
22
     eliminating requirement that a notice of removal must contain an explanation why the case being
23
     removed is core pursuant to 28 U.S.C. § 157(b), as mentioned above, Moon did assert the
24
25   Removed Case is core and Defendants have not alleged otherwise.
26          If this Court would, however, consider Defendants request equitable remand pursuant to
27   28 U.S.C. §1452(b), Moon applies the In re Enron Corp factors as follows:
28



     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                 -10-   Entered 07/31/20 15:31:20            Desc
                                 Main Document    Page 10 of 18
 1                   1.     The effect or lack thereof on the efficient administration of the estate if
                            the Court recommends remand.
 2
               Defendants seek remand of the entire Removed Case. As shown above, the Removed
 3
     Case cannot be remanded as to Debtors and because of the inseparable nature of the claims, that
 4
 5   Moon joins with Debtors against Defendants, and remand is not possible without affecting the

 6   rights of the Debtors’ and Debtors’ obligations to their creditors, including Moon. If the
 7   Removed Case could be remanded, the automatic stay will be in place. Based on the derivative
 8
     nature of the claims, and/or the entangled relationship of what may be considered Moon’s sole
 9
     claims, even if the automatic stay would be in effect as to Debtors only, any Superior Court
10
11   ruling, order, or final adjudication will almost certainly affect the Debtors’ estate.

12             Having all Plaintiffs and Defendants in the Adversary Proceeding in the jurisdiction of
13   this Court promotes judicial efficiency and efficient administration of the Debtors’ estate.
14
     Ordinary commercial and partnership disputes of this kind that are routinely heard by
15
     bankruptcy courts. Further, this Adversary Proceeding involves multiple parties, which this
16
     Court is inherently better suited for multiparty issues, and for which the bankruptcy processes is
17
18   also better suited, and for which the bankruptcy Courts are more experienced than are the state
19   courts.
20             Putting to use a little forward thinking, Moon is required to file a proof of claim for
21
     amounts claimed to be owed him by Debtors, not only the Debtors and the Trustee but also any
22
     creditor can object to such proof of claim. There may also be a creditors committee appointed to
23
24   represent the interests of creditors generally, and such committee may object to a proof of claim.

25   Yet, if those same claims are determined by the Superior Court, following relief from stay (if
26   even possible), it is not clear that any creditor would be permitted to intervene in such litigation,
27
     and the standing of a creditors committee may not be recognized by a nonbankruptcy court.
28



     Case 2:20-ap-00169-DPC         Doc 9 Filed 07/31/20
                                                   -11-   Entered 07/31/20 15:31:20           Desc
                                   Main Document    Page 11 of 18
 1          More likely in the Adversary Proceeding, if remanded, the automatic stay will not be
 2
     lifted due to the derivative claims and/or close relationship to the Debtors claims, in order to
 3
     promote judicial economy, by preventing the duplication of litigation. Even if the stay were
 4
     lifted so that Moon could liquidate his claims in the Superior Court, it will be necessary to have
 5
 6   essentially duplicative litigation in this Court as to Debtors. A possible result is that other
 7   creditors may object to Moon's proof of claim, asserting they are not barred by res judicata or
 8
     collateral estoppel because they were not parties to the Superior Court litigation. Although just
 9
     possibilities at this point, the possibilities are very real, and more importantly can be avoided
10
     altogether by this Court denying Defendants Motion.
11
12                 2.     The extent to which state law issues predominate over bankruptcy
13
                          issues.

14          Defendants are correct that all claims in the Complaint are state law issues but that does

15   not mean they necessarily predominate over bankruptcy issues.            Because Defendants seek
16   remand of the entire Adversary Proceeding, and it cannot be remanded as to Debtors because of
17
     the inseparable nature of the claims, the bankruptcy issues predominate. The administration of
18
     the Debtors’ estate should take the forefront in this factor, and the efficient administration of the
19
20   Debtor’s estate can only be done if all Parties remain in this Court.

21                 3.     The difficult or unsettled nature of applicable law.
22          There is no difficulty or unsettled nature of the applicable law that should be left to the
23
     Superior Court as Defendants suggest. The question of whether members or managers of an
24
     Arizona limited liability company owe a duty is well settled law in Arizona. The case cited by
25
     Defendants1 does just that (Dkt. 7, at p.8). The question of what needs to be in an operating
26
27
     1
28    Sky Harbor Hotel Props., LLC v. Patel Props., LLC (In re Sky Harbor Hotel Props., LLC), 246
     Ariz. 531, 443 P.3d 21 (Ariz. 2019)


     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                 -12-   Entered 07/31/20 15:31:20            Desc
                                 Main Document    Page 12 of 18
 1   agreement is not even at issue in the Removed Case. Plaintiffs are simply trying to enforce what
 2
     is already in the relative operating agreements.
 3
            The Removed Case involves multiple parties, which this Court is inherently better suited
 4
     for multiparty issues, and for which the bankruptcy Courts are more experienced than are the
 5
 6   state courts.
                     4.   The presence of related proceeding commenced in state court or other
 7
                          nonbankruptcy proceeding.
 8
            Defendants argue that the Removed Case is the related proceeding that can be
 9
     reestablished upon remand. (Dkt. 7, at p. 8). Moon argues that the Removed Case cannot be a
10
11   related case to itself even if remanded, and that there are no related cases in which Debtors and

12   Moon are named.
13                   5.   The jurisdictional basis, if any, other than § 1334.
14
            Moon is not aware of any other jurisdictional basis at this time.
15
16                   6.   The degree of relatedness or remoteness of proceeding to main
                          bankruptcy case.
17
            As shown above in Section A & B above, the Removed Case cannot be remanded as to
18
     Debtors and because of the inseparable nature of the claims, that Moon joins with Debtors
19
20   against Defendants, remand is not possible without affecting the rights of the Debtors’ and
21   Debtors’ obligations to their creditors, including Moon.
22                   7.   The substance rather than the form of an asserted core proceeding.
23
            This factor may no longer be relevant after the 2016 Amendment to Bankruptcy Rule
24
     9027, and In re Enron Corp., where these factors derive was decided in 2003. However, core
25
26   proceedings under 28 U.S.C. § 157(b) are vast starting with matters concerning the

27
28



     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                 -13-   Entered 07/31/20 15:31:20        Desc
                                 Main Document    Page 13 of 18
 1   administration of the estate (28 U.S.C. § 157(b)(2)(A)) to other proceedings affecting the
 2
     liquidation of assets of the Debtors’ estate.     28 U.S.C. § 157(b)(2)(O).     This Adversary
 3
     Proceeding directly affects the administration of the Debtors’ estate and the liquidation of its’
 4
     assets. This Adversary Proceeding likely falls under additional sections of 28 U.S.C. § 157(b)
 5
 6   as well.
                  8.     The feasibility of severing state law claims from core bankruptcy
 7
                         matters to allow judgments to be entered in state court with
 8                       enforcement left to the bankruptcy court.
 9          Defendants admit in this section that the “various claims are inextricably intertwined.
10   Severing and remanding some claims is not feasible.” (Dkt. 7, at p. 9). The all or nothing
11
     approach for remand by Defendants is fatal. Any of the counts in the Complaint which are
12
     derivative – which the Complaint makes no distinction as to which are but alleges all counts are
13
14   on behalf of the Business Entities – and Moon joins, are literally inseparable. The Counts in

15   which Defendants claim are not derivative and brought solely in Moon’s individual capacity,
16   will likely affect the outcome of other Counts where Moon is named with Debtors because they
17
     are deeply seeded, having a close relationship to other Debtors’ claims
18
                  9.     The burden on the bankruptcy court's docket.
19
20          Defendant assert that due to the length of the Complaint this Court should not be forced

21   to “get up to speed.” (Dkt. 7, at p. 9). With the already filed petitions and schedules in the
22   Debtors’ administrative cases, this Court is likely up to speed already. Further the Removed
23
     Case, although reaching two years, has not had much substantive activity before the Superior
24
     Court, other than to address only a few of the seventeen (17) Counts.
25
26
27   //
28   //



     Case 2:20-ap-00169-DPC      Doc 9 Filed 07/31/20
                                                -14-   Entered 07/31/20 15:31:20         Desc
                                Main Document    Page 14 of 18
 1                 10.     The likelihood that the commencement of the proceeding in
                           bankruptcy court involves forum shopping by one of the parties.
 2
            Although Defendants are quick to allege forum shopping by Plaintiffs, that is not the
 3
     case. Debtors filed for bankruptcy and their claims became the property of the Debtors’ estate.
 4
 5   Moon cannot pursue his claims without Debtors. The alternative being (even if possible) is

 6   litigation over identical claims in two (2) forums. The result possibly includes, contradictory
 7   outcomes, which only causes more litigation for the Parties. Based on the complications of
 8
     differing forums, Defendants should be willing to get this all done in one forum, and the only
 9
     forum available for all Parties to participate is this Court.
10
11                 11.     The existence of a right to a jury trial.

12          Defendants have requested a jury trial. However, as this Court already likely knows, the
13   possibility of a civil jury trial in the Superior Court any time soon is essentially nil due to the
14
     ongoing COVID-19 pandemic. Further, the Parties can consent to a jury trial under Bankruptcy
15
     Rule 9015.
16
                   12.     The presence in the proceeding of nondebtor parties.
17
18          Moon has already consented Pursuant to 28 U.S.C. § 157(c)(2), consenting to the District
19   Court’s referral of the Removed Case to the Bankruptcy Court to hear and determine and to
20   enter appropriate orders and judgments. As far as the nondebtor parties, other than Defendants,
21
     Debtors interest in those Business Entities are at issue and the claims are derivative as to those
22
     Business Entities. Although they may be captioned Plaintiffs, the derivative claims are brought
23
24   on behalf of the Business Entities by Debtors and in some Counts, Moon

25                 13.     Comity.
26          Moon Agrees with Defendants that this does not seem to be a factor to consider.
27
28



     Case 2:20-ap-00169-DPC        Doc 9 Filed 07/31/20
                                                  -15-   Entered 07/31/20 15:31:20         Desc
                                  Main Document    Page 15 of 18
 1                   14.   The possibility of prejudice to other parties in the action.
 2
            Defendants claim prejudice if there is no remand, but if there is a remand Defendants do
 3
     not explain how the Superior Court can move the Removed Case along faster. With the likely
 4
     imposition of the automatic stay, having to defend in different forums, the possibility of
 5
 6   differing outcomes on the same claims but different Plaintiffs, and resulting additional litigation,
 7   it is likely prejudicial to all parties if remanded. Based on the complications of differing forums,
 8
     Defendants should be willing to get this all done in one forum, and the only forum available for
 9
     all Parties to participate is this Court. Having all Plaintiffs and Defendants in the Adversary
10
     Proceeding in the jurisdiction of this Court promotes judicial efficiency and efficient
11
12   administration of the Debtors’ estate, which also benefits Defendants. Therefore, there can be

13   no prejudice.
14          If this Court chooses to consider Defendants request for equitable remand pursuant to 28
15
     U.S.C. §1452(b), the In re Cedar Funding, Inc. factors weigh heavily in Moon’s favor and for
16
     this case to remain in the jurisdiction of this Court.
17
18                                             CONCLUSION

19          Debtors’ claims cannot be remanded, and although Defendants do not request the
20   separation of certain claims to be remanded, if that were to actually occur, all Debtors’ claims
21
     would be subject to the automatic stay on remand, effectively staying Moon’s claims as well due
22
     to his claims are joined with Debtors, or his claims having a direct relationship to Debtors’
23
     claims. As such, Moon requests this Court deny Defendants’ Motion
24
25
            RESPECTFULLY SUBMITTED on this 31st day of July, 2020.
26
27
28



     Case 2:20-ap-00169-DPC        Doc 9 Filed 07/31/20
                                                  -16-   Entered 07/31/20 15:31:20          Desc
                                  Main Document    Page 16 of 18
 1
 2                                        By/s/ Timothy M. Collier
                                            TIMOTHY M. COLLIER
 3                                          3295 North Drinkwater Blvd., Suite 9
                                            Scottsdale, Arizona 85251
 4
                                            Attorney for Plaintiff John Moon
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case 2:20-ap-00169-DPC    Doc 9 Filed 07/31/20
                                              -17-   Entered 07/31/20 15:31:20     Desc
                              Main Document    Page 17 of 18
 1                                   CERTIFICATE OF SERVICE
 2          I certify that on July 31, 2020, a copy of the foregoing PLAINTIFF JOHN MOON’S
 3   RESPONSE TO DEFENDANTS’ MOTION TO REMAND was served upon counsel of
 4   record via electronic mail as follows:
 5
 6
     William G. Klain
     Michelle Swann
 7   Lang & Klain, P.C.
     6730 N. Scottsdale Road, Suite 101
 8
     Scottsdale, Arizona 85253-4408
 9   filing@lang-klain.com
     Attorneys for Defendants
10
11   Patrick F. Keery
     Keery McCue, PLLC
12
     6803 East Main Street, Suite 1116
13   Scottsdale, AZ 85251
     pfk@keerymccue.com
14
     Attorney for Chad Landau
15   in Bankruptcy Case
16
17   s/ Tremain Davis
     Tremain Davis
18
19
20
21
22
23
24
25
26
27
28



     Case 2:20-ap-00169-DPC       Doc 9 Filed 07/31/20
                                                 -18-   Entered 07/31/20 15:31:20   Desc
                                 Main Document    Page 18 of 18
